DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Herring on 8/8/2022.

The application has been amended as follows: 

1. (Currently Amended) An imaging element comprising: 
a memory that stores captured image data obtained by imaging a subject at a first frame rate, the memory being incorporated in the imaging element; 
an image processing circuit that performs processing on the captured image data that is stored in the memory to generate output image data, the image processing circuit being incorporated in the imaging element; and 
an output circuit that outputs all output image data obtained by performing the processing on the captured image data to an exterior of the imaging element at a second frame rate, the output circuit being incorporated in the imaging element, 
wherein the processing performed by the image processing circuit comprises cut-out processing with respect to one frame of the captured image data, the cut-out processing including cutting out partial image data indicating an image of a part of the subject in the captured image data from a designated address in the memory, 
the output image data includes image data based on the partial image data that is cut out from the captured image data as a result of performing the cut-out processing by 3U.S. Serial No.: 17/180,888Attorney Docket No. FS-F08250-01 Response to Office Action of Mar. 17, 2022 the image processing circuit, 
the first frame rate is a frame rate higher than the second frame rate, and
wherein the image processing circuit performs the processing at the first frame rate.

15. (Currently Amended) An image data processing method of an imaging element in which a memory, an image processing circuit, and an output circuit are incorporated, the image data processing method comprising: 
storing, by the memory, captured image data obtained by imaging a subject at a first frame rate; 
performing, by the image processing circuit, processing on the captured image data that is stored in the memory to generate output image data; and 
outputting, by the output circuit, all output image data obtained by performing the processing on the captured image data to an exterior of the imaging element at a 8U.S. Serial No.: 17/180,888Attorney Docket No. FS-F08250-01 Response to Office Action of Mar. 17, 2022 second frame rate, 
wherein the processing performed, by the image processing circuit comprises cut-out processing with respect to one frame of the captured image data, the cut-out processing including cutting out partial image data indicating an image of a part of the subject in the captured image data from a designated address in the memory, 
wherein the output image data includes image data based on the partial image data that is cut out from the captured image data as a result of performing the cut-out processing by the image processing circuit, 
the first frame rate is a frame rate higher than the second frame rate, and
wherein the image processing circuit performs the processing at the first frame rate.

16. (Currently Amended) A non-transitory storage medium storing a program that causes a computer to function as an image processing circuit and an output portion included in an imaging element, and to perform an image data processing, the imaging element incorporating a memory, the image processing circuit, and the output circuit, the image data processing comprising: 
storing, by the memory, captured image data obtained by imaging a subject at a first frame rate; 9U.S. Serial No.: 17/180,888Attorney Docket No. FS-F08250-01 Response to Office Action of Mar. 17, 2022 
performing, by the image processing circuit, processing on the captured image data that is stored in the memory to generate output image data; and 
outputting, by the output circuit, all output image data obtained by performing the processing on the captured image data to an exterior of the imaging element at a second frame rate, 
wherein the processing performed, by the image processing circuit comprises cut-out processing with respect to one frame of the captured image data, the cut-out processing including cutting out partial image data indicating an image of a part of the subject in the captured image data from a designated address in the memory, 
wherein the output image data includes image data based on the partial image data that is cut out from the captured image data as a result of performing the cut-out processing by the image processing circuit, 
the first frame rate is a frame rate higher than the second frame rate, and
wherein the image processing circuit performs the processing at the first frame rate.

19. (Canceled)

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15, and 16, the prior art of record fails to disclose that the image processing circuit additionally performs the cut-out processing at the first frame rate.
Regarding claims 2-14 and 17-18, they depend from one of claims 1, 15, and 16 and are therefore allowable for the same reasons as stated above (see claims 1, 15, and 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        8/8/2022